Mr. Justice Green delivered the opinion of the Court. The evidence in this case shows that the written proposition mentioned in the statement of the case was made to appellant by the appellee and was accepted by the former, and became the contract under which the work was done by appellee. He denied the making and acceptance of this contract, but the preponderance of the evidence and the special findings of the jury contradict him. It is insisted on behalf of appellee that appellant rescinded the contract by wrongfully discharging him before the completion of the work, and that there was such a change of plans upon which said proposition was based that it amounted to an abandonment of the contract and entitled appellee to recover what his services were reasonably worth. His acts indicate he did not claim the plans were so changed as to increase his work, or ■ change the contract. He gave no notice of such claim, or that he was operating outside the contract, and asked for and received §500 in two installments, as one-third of the price he was to receive, which, by the contract, was to be §1,500. He was discharged before the completion of the plant, for the reason he failed to furnish the necessary details and specifications for the proper completion of the buildings, and had failed to give assistance in superintending the erection of the same, necessitating the hiring of a superintendent to perform the duties he had contracted to perform; and we think the evidence tends strongly to establish his delinquency in all these respects. The damages assessed, in our judgment, were excessive, in view of all the evidence. If he had completed his entire contract he was entitled to $1,500. He had received $500 of this sum, leaving but $1,000 then due him, yet the jury assessed more than double that sum, $2,250, as the reasonable value of his work and labor, basing their finding, doubtless, on the testimony of appellee and the two architects testifying in his behalf, and probably allowing his claim of $438.27, for work done before the acceptance of said proposition. The estimate of appellee as to the value of his services is predicated upon his full performance of his duties as an architect and in superintending the building, and the preponderance of the evidence as to such performance, furnished by his own admissions and the testimony of at least four witnesses having means of knowledge, is against his version; and the two architects evidently give their estimate with the understanding that an architect had fully performed his duties, and not with the understanding he had failed to do so. Reluctant as we are to disturb verdicts, we feel it to be our duty to do so in this case, believing the damages assessed are excessive when the whole evidence is considered. The judgment is reversed and the cause remanded.